ALLOWABILITY NOTICE

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Timothy N. Thomas on 12/18/2020.

The application has been amended as follows referencing the claims dated 10/14/2019: 
	Claim 4 line 2, after “raised as” and before “is rotated”
		Delete [[it]]
		Insert --the lever handle--
	Claim 5 line 3, after “handle as” and before “is rotated”
		Delete [[it]]
		Insert --the lever handle--
Claim 11 line 7, after “raised as” and before “is rotated”
		Delete [[it]]
		Insert --the lever handle--
Claim 11 line 10, after “handle as” and before “is rotated”
		Delete [[it]]


Allowable Subject Matter
Claims 1-11 are allowed via Examiner’s Amendment.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.
	In addition to the other claimed limitations, none of the cited prior art, alone or in combination, discloses or teaches, “…at said end of the post and extending into the arm, a rim about a recess that receives part of the lever handle in a central off position thereof.”
The closest prior art is deemed to be EP 2113697. Best seen in figures 3 and 4, the faucet (1) has an upright post (not individually labeled), having a spout/arm (generally at 2) having a depression (5) and a spacer portion (4) of a lever arm (3). 
The prior art lacks a rim about a recess that is at the end of the post and extends into the arm. At most it would appear that EP 21131687 could be said to have a recess in the arm only potentially having a rim as depicted in figure 3 at item 5.  
Further note that the bottom cross-sectional view of figure 4 does not depict any portion of the handle actually being received by the recess, thus there would appear to be multiple reasons for allowance. 
None of the other cited prior art references render obvious a change to meet the claim language.


Conclusion
All of the references instantly cited on the PTO-892 are applicable to portions of Applicant’s independent claim language, however none are particularly more applicable than the EP 2113697 reference.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dane Soski at 571-272-9840.  The examiner can normally be reached Monday-Friday (8:30AM-5:00PM EST). If attempts to reach the examiner by telephone are unsuccessful the examiner’s supervisors; Craig Schneider (571-272-3607), Mary McManmon (571-272-6007), or Ken Rinehart (571) 272-4881 can also be contacted. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system please contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or 

/FREDERICK D SOSKI/
Examiner, Art Unit 3753	


/CRAIG M SCHNEIDER/Supervisory Patent Examiner, Art Unit 3753